 1
                                                                     FILED IN THE
 2                                                               U.S. DISTRICT COURT
                                                           EASTERN DISTRICT OF WASHINGTON


 3
                                                            Nov 18, 2019
 4                                                              SEAN F. MCAVOY, CLERK


 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                     EASTERN DISTRICT OF WASHINGTON
 9
10 UNITED STATES OF AMERICA,
11              Plaintiff,                        NO. 2:06-cr-02095-SAB
12              v.                                ORDER DENYING
13 JORGE BARON,                                   DEFENDANT’S MOTION
14              Defendant.                        UNDER 28 U.S.C. § 2255 TO
15                                                VACATE, SET ASIDE, OR
16                                                CORRECT SENTENCE BY A
17                                                PERSON IN FEDERAL
18                                                CUSTODY
19
20        Before the Court is Defendant’s Motion under 28 U.S.C. § 2255 to Vacate,
21 Set Aside, or Correct Sentence by a Person in Federal Custody, ECF No. 139. The
22 motion was considered without oral argument. Defendant argues that he is entitled
23 to habeas relief in light of the Supreme Court’s holding in Rehaif v. United States,
24 __ U.S. __, 139 S. Ct. 2191 (2019). Having considered the motion and the relevant
25 caselaw, the Court denies the motion.
26                                     Background
27        Defendant was arrested, indicted, and convicted of two counts of felon in
28 possession of a firearm in 2006. ECF No. 139-3. Defendant alleges that he was
     ORDER DENYING DEFENDANT’S MOTION UNDER 28 U.S.C. § 2255 TO
     VACATE, SET ASIDE, OR CORRECT SENTENCE BY A PERSON IN
     FEDERAL CUSTODY * 1
 1 tricked into trying to sell a firearm to his girlfriend’s brother, a Yakama Nation
 2 police officer. Id. Defendant was sentenced to 210 months imprisonment pursuant
 3 to a sentencing enhancement under the Armed Career Criminals Act (ACCA)
 4 based on offenses in 1994 and 1996. Defendant appealed his conviction on the
 5 grounds that the ACCA sentencing enhancement should not have been applied, but
 6 the appeal was denied. ECF No. 139. A petition for writ of certiorari to the
 7 Supreme Court was also denied. Id.
 8        Since then, Defendant has filed or attempted to file several federal habeas
 9 petitions under § 2255. In July 2008, Defendant filed a § 2255 based on the
10 Supreme Court’s holding in District of Columbia v. Heller, 554 U.S. 570 (2008).
11 In that motion, Defendant argued that he was entitled to relief because the Heller
12 Court recognized a Second Amendment right to bear arms in one’s home. ECF No.
13 120. The Court denied the motion on grounds that the Heller Court explicitly
14 recognized that the federal government could constitutionally prohibited felons
15 from possessing firearms. ECF No. 124. And in February 2017, the Ninth Circuit
16 denied Defendant’s application to file a second or successive § 2255 motion based
17 on the Supreme Court’s holding in United States v. Johnson, 135 S. Ct. 2251
18 (2015). ECF No. 138. The Ninth Circuit reasoned that Defendant’s sentence was
19 not entitled to review because the sentencing enhancements made in Defendant’s
20 sentence were “serious drug offenses” under ACCA and therefore Johnson was
21 inapplicable. Id.
22                                       Standard
23        Under 28 U.S.C. § 2255, a federal prisoner in custody under sentence may
24 move the court that imposed the sentence to vacate, set aside, or correct the
25 sentence on the ground that:
26        (1) the sentence was imposed in violation of the Constitution or laws
27        of the United States;
28        (2) the court was without jurisdiction to impose such sentence; or
     ORDER DENYING DEFENDANT’S MOTION UNDER 28 U.S.C. § 2255 TO
     VACATE, SET ASIDE, OR CORRECT SENTENCE BY A PERSON IN
     FEDERAL CUSTODY * 2
 1        (3) the sentence was in excess of the maximum authorized by law, or
 2        is otherwise subject to collateral attack.
 3 28 U.S.C. § 2255(a). When reviewing a § 2255 motion, courts apply a harmless
 4 error standard. United States v. Montalvo, 331 F.3d 1052, 1057 (9th Cir. 2003)
 5 (holding that the harmless error standard applies to habeas cases brought under §
 6 2255). Under Brecht, a constitutional error does not require reversal of conviction
 7 unless the petitioner can show that the error was of such magnitude as to have a
 8 substantial and injurious effect or influence on the guilty plea or the jury’s verdict.
 9 Brecht v. Abrahamson, 507 U.S. 619, 637 (1993).
10        However, the Antiterrorism and Effective Death Penalty Act (AEDPA)
11 places restrictions on a prisoner’s ability to file § 2255 motions. AEDPA bars
12 second or successive § 2255 petitions unless approved by a U.S. Court of Appeals.
13 28 U.S.C. § 2255(h). If a petitioner fails to secure approval to file a second or
14 successive habeas petition, the motion must be denied unless it falls within one of
15 two exceptions. Id. First, a successive petition based on a new rule of constitutional
16 law made retroactively applicable by the Supreme Court is not automatically
17 barred by AEDPA. Id. Second, a successive petition based on newly discovered
18 facts that could not have been discovered with due diligence and would give
19 reasonable factfinders grounds to reach a different conclusion is not automatically
20 barred by AEDPA. Id.
21                                       Discussion
22        In the present motion, Defendant argues that the district court erred in two
23 ways. First, Defendant argues the Court erred when it sentenced him under §
24 922(g) because the Government failed to prove that he knew he belonged to a
25 category of persons barred from possessing a firearm. Citing Rehaif, Defendant
26 argues that he was not aware that his prior drug convictions made it so that he
27 could not lawfully possess a firearm. Second, Defendant again argues the Court
28 erred when it applied the ACCA enhancement when the predicate offenses for the
     ORDER DENYING DEFENDANT’S MOTION UNDER 28 U.S.C. § 2255 TO
     VACATE, SET ASIDE, OR CORRECT SENTENCE BY A PERSON IN
     FEDERAL CUSTODY * 3
 1 enhancement were more than 10 years old at the time of sentencing. Defendant
 2 offers no argument in favor of this second point in his motion.
 3        Defendant’s motion is denied because he failed to secure approval to file a
 4 second or successive § 2255 motion from the Ninth Circuit Court of Appeals. In
 5 addition, Defendant’s motion does not fall into either of the exceptions to the bar
 6 on successive petitions. Because Defendant failed to get this approval, the present
 7 motion is a second or successive § 2255 barred by AEDPA.
 8                              Certificate of Appealability
 9        A petitioner seeking post-conviction relief under § 2255 may appeal a
10 district court’s adverse ruling on his federal habeas petition only after obtaining a
11 certificate of appealability from a district or circuit judge. A certificate of
12 appealability may issue only where a petitioner has made “a substantial showing of
13 the denial of a constitutional right.” 28 U.S.C. § 2253(c)(3). A petitioner satisfies
14 this standard when “reasonable jurists could debate whether (or, for that matter,
15 agree that) the petition should have been resolved in a different manner or that the
16 issues presented were adequate to deserve encouragement to proceed further.”
17 Boyer v. Chappell, 793 F.3d 1092, 1106 (9th Cir. 2015) (quoting Miller-El v.
18 Cockrell, 537 U.S. 322, 336 (2003)) (internal quotation marks omitted). Defendant
19 has not made such a showing.
20        Accordingly, IT IS HEREBY ORDERED:
21        1. Defendant’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or
22            Correct Sentence by a Person in Federal Custody, ECF No. 139, is
23            DENIED.
24 //
25 //
26 //
27 //
28 //
     ORDER DENYING DEFENDANT’S MOTION UNDER 28 U.S.C. § 2255 TO
     VACATE, SET ASIDE, OR CORRECT SENTENCE BY A PERSON IN
     FEDERAL CUSTODY * 4
 1        2. The Certificate of Appealability is DENIED. An appeal of this Order
 2           would not be taken in good faith.
 3        IT IS SO ORDERED. The District Court Executive is hereby directed to
 4 file this Order, provide copies to counsel, and close the file.
 5        DATED this 18th day of November 2019.
 6
 7
 8
 9
10
11                                                    6WDQOH\$%DVWLDQ
12                                               8QLWHG6WDWHV'LVWULFW-XGJH
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING DEFENDANT’S MOTION UNDER 28 U.S.C. § 2255 TO
     VACATE, SET ASIDE, OR CORRECT SENTENCE BY A PERSON IN
     FEDERAL CUSTODY * 5
